Citation Nr: 1124131	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-37 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen a claim for service connection for hearing loss.  The Board notes service connection for hearing loss was denied by the RO in April 2008, and the Veteran, who was notified of this determination, did not file a timely appeal.

Service connection for hearing loss was granted by the RO in a June 1976 rating action.  In October 1980, the RO proposed to sever service connection, and the Veteran was informed of this by a letter dated later that month.  Additional evidence was received, but the RO severed service connection in a January 1981 rating action.  The Veteran did not appeal this decision.


FINDINGS OF FACT

1.  By rating decision dated April 2008, the RO denied the claim for service connection for hearing loss.  It was noted that a hearing loss did not increase in severity in service, and that new and material evidence had not been received to reopen a claim for service connection for hearing loss.  The Veteran was notified of this decision and of his right to appeal by a letter dated later that month, but a timely appeal was not received.  

2.  Some of the evidence added to the record since the April 2008 determination relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for hearing loss.

3.  The Veteran's preexisting hearing loss in the left ear did not increase in severity during service.

4.  The Veteran does not currently demonstrate a hearing loss disability for VA purposes in the right ear.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision, which denied the claim for service connection for hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since the April 2008 rating decision is new and material, and the claim for service connection for hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006.

In a June 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran that new and material evidence was needed to reopen the claim for service connection for hearing loss in the left ear, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, no further development is required with respect to the duty to notify.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, service personnel records, private and VA medical records, and the reports of VA examinations. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

By rating action dated April 2008, the RO concluded new and material evidence had not been received to reopen the claim for service connection for hearing loss.  It was noted the Veteran's claim had been previously denied on the basis that his preexisting hearing loss did not increase in severity in service and was not otherwise related to service.  

The evidence of record at the time of the April 2008 rating action included the service treatment records, and private and VA medical records.  

The additional evidence includes statements from private physicians concluding it was at least as likely as not that the Veteran's hearing loss is related to service, including noise exposure therein.

Thus, the evidence relates to a previously unestablished fact, that is, that the Veteran preexisting hearing loss increased in severity in service.  Accordingly, the Board will resolve all doubt in the Veteran's favor and find that the evidence is new and material, sufficient to reopen the claim for service connection for hearing loss.

While the RO did not reopen the clam, it is noted that decisional documents, including the supplemental statement of the case issued in February 2011, discussed the matter on the merits, and the appellant has argued the merits throughout the appeal.  As such, service connection on the merits may now be considered without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

	II.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

An audiogram on the entrance examination in January 1973 disclosed that the hearing threshold levels in decibels in the left ear were 50, 50, 40 and 40, at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  An audiogram in December 1973 revealed the hearing threshold levels in decibels in the left ear were 55, 70, 35, 45 and 45, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Normal hearing was noted in the right ear.

An audiogram in November 1974 showed the hearing threshold levels in decibels in the left ear were 35, 35, 40, 40, and 55, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  No reading over 10 decibels was recorded in the right ear.  A slight sensorineural hearing loss in the left ear was noted.  A hearing profile with hearing protection was a must when in high intensity noise.  A clinic note in July 1975 reveals a mixed loss bilaterally, with poorer hearing in the left ear.  The Veteran was referred for treatment for the conductive component of the loss.  A physical profile for sensorineural hearing loss was issued in November 1975.  

The Veteran reported a history of hearing loss on the report of medical history in February 1976.  An audiogram on the separation examination in February 1976 shows the hearing threshold levels in decibels in the left ear were 55, 45, 45 and 50 at 500, 1,000, 2,000, and 6,000 Hertz, respectively.  No reading over 25 was noted in the right ear.

The Veteran's personnel records disclose his military occupational specialty was field wireman.  He was also a senior field switchboard operator.  

Personnel records from his period of Reserve service disclose he was a field wireman, wire operations specialist, senior field switchboard operator, and ambulance driver.

The Veteran was afforded a VA audiometric examination in April 1976.  The audiometric test disclosed the hearing threshold levels in decibels in the left ear were 50, 55, 40, and 60 at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  The test was repeated and, at the same frequencies, the hearing threshold levels were 50, 70, 40 and 60.  No readings over 25 were recorded in the right ear.

Based on this evidence, the RO, by rating action dated June 1976, granted service connection for hearing loss.  It was stated in-service aggravation of a preexisting hearing loss was conceded.

The Veteran was again afforded an audiometric examination by the VA in November 1978.  The hearing threshold levels in decibels in the left ear were 25, 45, 25 and 40 at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  The test was repeated and, at the same frequencies, the hearing threshold levels in decibels were 25, 45, 20 and 35.  No reading over 10 was recorded in the pertinent frequencies for the right ear.

By rating decision dated October 1980, the RO proposed that service connection be severed.  It was stated that the in-service audiograms, including the separation examination, failed to establish his hearing loss had increased in severity.  The Veteran was informed of the proposal in a letter dated October 1980.

The Veteran submitted a copy of the November 1975 physical profile, as well as private audiometric tests conducted from 1976 to 1978.  In a July 1978 letter, a private physician related he saw the Veteran earlier that month for an evaluation of a hearing loss on the left side.  The Veteran related he had noted a hearing loss for about three months.  The examiner noted the Veteran had worked as a scarfer, a job in which he cut steel with a torch.  It was concluded an audiogram showed the Veteran had a moderately severe sensorineural hearing loss in the left ear.  The examiner stated it was his opinion the type of hearing loss the Veteran had was not due to noise exposure.  The following month, the examiner stated he reviewed pre-employment audiograms the Veteran had, and these demonstrated he already had a sensorineural hearing loss in the left ear, prior to his employment.  

By rating decision dated January 1981, the RO severed service connection for hearing loss.  There was no appeal.

Private medical records show the Veteran reported a three to four year history of decreased hearing in the left ear in April 1995.  An audiogram revealed a unilateral hearing deficit in the left ear.

VA outpatient treatment records disclose the Veteran was seen in October 2007 and reported difficulty hearing in his left ear since 1975.  An audiogram revealed a mixed hearing loss in the left ear.  When he was seen the next month, the Veteran asserted he had a problem hearing on and off for many years, and he claimed he was exposed to loud noises in 1974.  

In a statement dated October 2009, a private physician related she had examined the Veteran the previous month for decreased hearing.  She noted the Veteran was in service for 21 years (acknowledging he had three years of active duty), and worked around generators, vehicles and tanks.  She concluded the Veteran's sensorineural hearing loss was most likely due to noise exposure in service.  

The Veteran was afforded an audiogram at a private facility in February 2010.  He related he had had a hearing loss since an explosion during basic training in service.  It was concluded he had a mild to profound sensorineural hearing loss in the left ear.  

The Veteran was again examined by a private physician in February 2010.  He asserted he had experienced problems with hearing loss since he was involved in an explosion in basic training.  A positive history of noise exposure in service was noted.  

Statements dated in September 2009 and August 2010 were received from a private physician.  In the earlier statement, she observed the Veteran had a documented hearing loss that started in 1974.  She further noted his duties in service required him to be in close proximity to very noisy generators.  After reviewing medical records, she concluded it was at least as likely as not that the Veteran's hearing loss was the result of service.  In the more recent statement, the physician added she concluded the Veteran's condition was aggravated by his exposure to loud noises during service.

The Veteran was afforded an audiometric examination by the VA in January 2011.  The examiner noted he reviewed the claims folder.  It was indicated the Veteran had worked around generators in service and was also in communications.  Following audiometric testing, it was stated the Veteran had a mild to severe mixed hearing loss in the left ear.  The examiner opined that it was not at least as likely as not that the Veteran's hearing loss was due to noise exposure in service.  He observed that the Veteran's hearing loss in his left ear was present at enlistment, and there was no significant change at separation.  He added the Veteran had a significant history of occupational noise exposure.  All readings in the pertinent frequencies were 25 or under and speech recognition in the right ear was 98 percent.

Since the entrance examination demonstrates the Veteran had a hearing loss in the left ear, the presumption of soundness at entrance does not attach in this case. See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Since there is no presumption of soundness in this case, the issue in this case is whether the Veteran's preexisting hearing loss in the left ear increased in severity during service.

In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Following his examination in January 2011, the VA examiner opined that the Veteran's hearing loss in his left ear was not aggravated by service.  He reviewed the claims folder, and commented that the audiogram on the separation examination reflected essentially similar results regarding the left ear hearing loss as were present on the entrance examination.  He specifically indicated there was no significant change when the two tests were compared.  Thus, he addressed the question of aggravation of the preexisting hearing loss.  

The Board acknowledges several audiograms during service demonstrate the Veteran continued to have a hearing loss in the left ear.  The Board notes that two private examiners have concluded the Veteran's hearing loss is related to in-service noise exposure.  One of the physicians also opined the Veteran's hearing loss was aggravated by exposure to loud noise in service.  While she indicated she had reviewed the Veteran's medical records, there is no indication she reviewed the service treatment records, as it was not mentioned that the Veteran's hearing loss had preexisted service.  It is apparent that neither private physician addressed whether the Veteran's hearing loss in his left ear at the time of his separation from service revealed any increase in severity compared to what was noted on entrance.  

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the Board finds the opinion of the January 2011 VA examiner to be entitled to the greatest probative weight.  It was the only opinion that specifically acknowledged the Veteran's preexisting hearing loss, and that compared the hearing loss at separation to that which was present when the Veteran entered service.  

Inasmuch as the most probative evidence fails to establish the Veteran's preexisting hearing loss in the left ear increased in severity during service, the preponderance of the evidence is against the claim and service connection is denied.

As to the right ear, there is not now, nor has there ever been a disability for VA purposes, and as such, there is nothing to service connect.  Readings at the pertinent frequencies at the most recent exam were all under 26, and speech recognition was 98 percent.  Elevated readings in the pertinent frequencies have never demonstrated hearing loss in the right ear.  Thus, as a hearing loss disability has not been shown in the right ear, there is nothing to service connect.

      III.  Additional considerations

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as where indicated, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, the claim for service connection for hearing loss is reopened.

Service connection for hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


